DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1-7-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Amendments to the Specification
The amendments to the specification filed on 1-26-2021 have been fully considered and are approved by the Examiner, wherein the amendments do not introduce any new matter to the specification. 

Response to Arguments
Applicant's arguments filed on 1-26-2021 have been fully considered but they are not persuasive. In particular, it appears that the Applicant’s arguments are directed towards the amendments to the claims, which have altered the scope of the claims, and are addressed in the instant Office Action. Any other issues are addressed below.

The 112(b) rejection has been withdrawn for claim 6 in view of the amendments to the claim 6. 


 Objection to the Specification
The disclosure is objected to because of the following informalities: In paragraph [0048], regarding the excerpt “the motor voltage determination threshold/motor current determination threshold”, there is no antecedent basis for “the”. Since the above excerpt is the first instance of the “motor voltage determination threshold/motor current determination threshold”, it appears that the above excerpt should read “”.   
Furthermore, in para.[0048], the excerpt “provided as fixed value” is directed towards unconventional grammar. It appears that the above excerpt is missing the article “a”, such as “provided as [[a]] fixed value”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. The specification must be written to conform to proper idiomatic English.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
       
Regarding claims 1 and 6, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to determine an abnormality, especially with respect to the recited mechanical aspects of the park lock described in the limitations “the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft”. In particular, it appears that in order to determine a mechanical abnormality associated with the mechanical aspects of the park lock, such as a situation where park lock actuator is stuck and is unable to perform the steps of “engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft”, this would require at least an analysis of the current or voltage delivered to the park lock actuator. Furthermore, dependent claims 7 and 8 explicitly indicate that a specific type of abnormality, i.e a “temporary abnormality” is determined using the current or voltage delivered to a park lock actuator, wherein the current specification discloses that a “temporary abnormality” is not associated with a mechanical abnormality.       
mechanical abnormalities or disconnection/short-circuit failures”), and temporary abnormalities that can be resolved over a passage of time, wherein the current specification fails to disclose and define any specific types of “temporary abnormalities”. 
Furthermore, claims 1 and 6 explicitly state the mechanical operations of the park lock, such as “the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft”, however, the specification does not disclose how an abnormality such as a mechanical abnormality or a disconnection/short-circuit failure are determined and differentiated from “temporary abnormalities”. 
Furthermore, paragraph [0038] of the current specification states that the motor operation state of the park actuator is monitored in order to determine an abnormality. Furthermore, para.[0048] states that the abnormality is based on the motor voltage/motor current, whereas para.[0084] states that the abnormality is based on motor temperature or battery temperature. It is unclear which parameter(s) is/are used to determine an abnormality, such as the temporary abnormality.
Claims 1 and 6 define the invention in functional language by specifying a desired result, such as by determining an abnormality, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.

In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 1 and 6 are rejected for similar reasons as set forth in the rejection above. 

	Regarding claims 3 and 5, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to perform the step of “determining an occurrence of a failure in which the park lock cannot be engaged”.
Paragraph [0048] of the current specification does not disclose what parameters and/or information is used in combination with any processes/algorithms that are required to determine an occurrence of a failure in which the park lock cannot be engaged. 
Furthermore, the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time, such as an occurrence of a failure in which the park lock cannot be engaged, and temporary abnormalities that can be resolved over a passage of time, wherein the current specification fails to disclose and define any specific types of “temporary abnormalities”.
Claims 3 and 5 define the invention in functional language by specifying a desired result, such as by determining an occurrence of a failure in which the park lock cannot be engaged, but the specification does not sufficiently identify how the inventor has devised the function to be performed or 
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 3 and 5 are rejected for similar reasons as set forth in the rejection above. 

	Regarding claims 2, 7, and 8, the current specification does not provide sufficient written description that supports or describes the limitations regarding how to perform the step of “determining the system abnormality is a temporary failure that would be resolved over a passage of time”, especially with respect to the limitations “the temporary failure is determined based on motor current/voltage applied to a vehicle motor”. 
The current specification does not disclose what parameters and/or information is used in combination with any processes/algorithms that are required to determine the system abnormality is a temporary failure. Paragraph [0048] discloses that “the motor voltage determination threshold/motor current determination threshold for the temporary failure may be provided as fixed value or as a variable value in accordance with load resistance that is applied to the park actuator 71 due to the road surface gradient or the like”. However, paragraph [0048] attempts to define and distinguish different types of abnormalities, wherein the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time (such as mechanical abnormalities or disconnection/short-circuit failures”), and temporary abnormalities that can be resolved over a passage of time, wherein the current specification fails to disclose and define any specific types of “temporary abnormalities”. 
In order to understand how the system distinguishes between the temporary abnormalities using the motor current or motor voltage, which correspond to the motor voltage determination threshold/motor current determination threshold for the temporary failure” in paragraph [0048] of the current specification, it is necessary to understand how the system determines the abnormalities that are not “temporary abnormalities”. 
Essentially, the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time, such as an occurrence of a failure in which the park lock cannot be engaged, and temporary abnormalities that can be resolved over a passage of time, wherein the current specification fails to disclose and define any specific types of “temporary abnormalities”.
Furthermore, paragraph [0038] of the current specification states that the motor operation state of the park actuator is monitored in order to determine an abnormality. Furthermore, para.[0048] states that the abnormality is based on the motor voltage/motor current, whereas para.[0084] states that the abnormality is based on motor temperature or battery temperature. It is unclear which parameter(s) is/are used to determine an abnormality, such as the temporary abnormality.
Claims 2, 7, and 8 define the invention in functional language by specifying a desired result, such as by determining the system abnormality is a temporary failure that would be resolved over a passage of time, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.

In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 2, 7, and 8 are rejected for similar reasons as set forth in the rejection above. 

Further regarding claims 7 and 8, the claim limitations “the temporary failure is determined based on motor current/voltage applied to a vehicle motor” appear to be directed towards new matter. 
In particular, paragraph [0038] of the current specification states that the motor operation state of the park actuator is monitored in order to determine an abnormality. Furthermore, para.[0048] states that the abnormality is based on the motor voltage/motor current, whereas para.[0084] states that the abnormality is based on motor temperature or battery temperature. It is unclear which parameter(s) is/are used to determine an abnormality, such as the temporary abnormality.
In addition, paragraph [0012] of the current specification states that the vehicle comprises a motor/generator 3, which would constitute the “vehicle motor”. Furthermore, paragraph [0039] of the current specification discloses an actuator motor. 
Therefore, it is unclear in the current claims 7 and 8 if the recited “vehicle motor” is meant to be the park actuator motor seen in para.[0039] of the current specification or the vehicle motor disclosed in para.[0012].  


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 6, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to determine an abnormality, especially with respect to the recited mechanical aspects of the park lock described in the limitations “the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft”. In particular, it appears that in order to determine a mechanical abnormality associated with the mechanical aspects of the park lock, such as a situation where park lock actuator is stuck and is unable to perform the steps of “engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft”, this would require at least an analysis of the current or voltage delivered to the park lock actuator. Furthermore, dependent claims 7 and 8 explicitly indicate that a specific type of abnormality, i.e a “temporary abnormality” is determined using the current or voltage delivered to a park lock actuator, wherein the current specification discloses that a “temporary abnormality” is not associated with a mechanical abnormality.
The current specification does not disclose any processes/algorithms that show how to determine a specific abnormality in the park brake system. In particular, the current specification attempts to define and distinguish different types of abnormalities as seen in para.[0048], however, the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time (such as “mechanical abnormalities or disconnection/short-circuit failures”), and temporary abnormalities that can be resolved over a passage of time, wherein the current specification fails to disclose and define any specific types of “temporary abnormalities”. 
Furthermore, claims 1 and 6 explicitly state the mechanical operations of the park lock, such as “the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft”, however, the specification does not disclose how an abnormality such as a mechanical abnormality or a disconnection/short-circuit failure are determined and differentiated from “temporary abnormalities”. 
Furthermore, paragraph [0038] of the current specification states that the motor operation state of the park actuator is monitored in order to determine an abnormality. Furthermore, para.[0048] states that the abnormality is based on the motor voltage/motor current, whereas para.[0084] states that the abnormality is based on motor temperature or battery temperature. It is unclear which parameter(s) is/are used to determine an abnormality, such as the temporary abnormality.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with respect to parking assist systems, is directed towards improvements in safety. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of automatic parking assist systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known communication system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the unconventional end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a steering assist system as claimed. 

Any claims dependent upon claims 1 and 6 are rejected for similar reason as set forth in the rejection above. 

Regarding claims 3 and 5, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the step of “determining an occurrence of a failure in which the park lock cannot be engaged”.
Paragraph [0048] of the current specification does not disclose what parameters and/or information is used in combination with any processes/algorithms that are required to determine an occurrence of a failure in which the park lock cannot be engaged. 
Furthermore, the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time, such as an occurrence of a failure in which the park lock cannot be engaged, and temporary abnormalities that can be resolved over a passage of time, wherein the current specification fails to disclose and define any specific types of “temporary abnormalities”.

With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of vehicle control systems would understand fundamental concepts based on known methods and techniques related to vehicle control. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known communication system in a specific manner. The current specification merely recites an unconventional end result without disclosing the required unconventional and/or innovative steps required for one of ordinary skill in the art to achieve the 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a steering assist system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 3 and 5 are rejected for similar reason as set forth in the rejection above. 

Regarding claims 2, 7, and 8, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the step of “determining the system abnormality is a temporary failure that would be resolved over a passage of time”, especially with respect to the limitations “the temporary failure is determined based on motor current/voltage applied to a vehicle motor”. 
The current specification does not disclose what parameters and/or information is used in combination with any processes/algorithms that are required to determine the system abnormality is a temporary failure. Paragraph [0048] discloses that “the motor voltage determination threshold/motor current determination threshold for the temporary failure may be provided as fixed value or as a variable value in accordance with load resistance that is applied to the park actuator 71 due to the road surface gradient or the like”. However, paragraph [0048] attempts to define and distinguish different types of abnormalities, wherein the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time (such as “mechanical abnormalities or disconnection/short-circuit failures”), and temporary abnormalities that can be resolved over a passage of time, wherein the current specification fails to disclose and define any specific types of “temporary abnormalities”. 
In order to understand how the system distinguishes between the temporary abnormalities using the motor current or motor voltage, which correspond to the motor voltage determination threshold/motor current determination threshold for the temporary failure” in paragraph [0048] of the current specification, it is necessary to understand how the system determines the abnormalities that are not “temporary abnormalities”. 
Essentially, the current specification fails to disclose any processes/algorithms that show how to distinguish between abnormalities that cannot be resolved with a passage of time, such as an 
Furthermore, paragraph [0038] of the current specification states that the motor operation state of the park actuator is monitored in order to determine an abnormality. Furthermore, para.[0048] states that the abnormality is based on the motor voltage/motor current, whereas para.[0084] states that the abnormality is based on motor temperature or battery temperature. It is unclear which parameter(s) is/are used to determine an abnormality, such as the temporary abnormality.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform vehicle control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with respect to parking assist systems, is directed towards improvements in safety. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of automatic parking assist systems continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.

With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps and information in the current specification required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using a steering assist system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current 
Any claims dependent upon claims 2, 7, and 8 are rejected for similar reason as set forth in the rejection above. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7 and 8, the claim language “vehicle motor” is unclear. In particular, paragraph [0012] of the current specification states that the vehicle comprises a motor/generator 3, which would constitute the “vehicle motor”. Furthermore, paragraph [0039] of the current specification discloses an actuator motor. 

For the purposes of examination only, the recited “vehicle motor” has been interpreted to mean a motor of a park actuator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nijakowski (US Publication No. 2015/0032323) in view of Arnold (US Patent 6406102) and Singh (US Publication No. 2018/0051804).
Regarding claim 1, Nijakowski teaches An automatic parking control method for a vehicle (see at least para.[0001-0029] of Nijakowski) provided with a parking system in which a park lock is automatically engaged when automatic parking is completed at a target stopping position using an automatic parking control, the automatic parking control method comprising (see at least para.[0021], : 
determining whether a system abnormality would occur in which the parking system does not operate normally during the automatic parking control (see at least para.[0023], Nijakowski teaches determining a fault in a brake system. Also, see at least para.[0028], prohibiting starting a parking control if a parking brake system is determined to have a fault, which anticipates a time before the parking is started. Also, in para.[0028], Nijakowski teaches the automated parking is prevented based on the fact that the vehicle will not be able to be held using a backup braking method that does not utilize the actual braking system of the vehicle, which anticipates using a time before the parking is started to determine a fault in the vehicle braking system), 
and prohibiting starting of the automatic parking control upon determining the system abnormality would occur before the automatic parking control (see at least para.[0028], Nijakowski teaches prohibiting starting a parking control if a parking brake system is determined to have a fault).
Nijakowski does not expressly indicate a park-by-wire system and the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft. However, see at least para.[0010], Nijakowski teaches an electric parking brake, wherein it was known in the art at the time of the invention that park-by-wire brake systems use electric parking brakes. 
Furthermore, Arnold teaches a fault system for a park-by-wire system that uses an electric parking brake (see at least col. 7, lines 18-24, and col.5, lines 1-16, Arnold teaches a fault system for a park-by-wire system that uses an electric parking brake).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski with the teachings of Arnold to use a fault system for a park-by-
Nijakowski in view of Arnold does not expressly indicate the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft.
However, Singh teaches the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft (see at least para.[0003] of Singh).
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski in view of Arnold with the teachings of Singh to use a parking pawl with a parking gear provided on transmission output shaft in order to effectively to a vehicle in place upon engagement of a parking brake, as recognized by Singh in at least para.[0003].

Regarding claim 3, Nijakowski teaches the system abnormality is a failure in which the parking system cannot engage the park lock, and the starting of the automatic parking control is prohibited upon determining an occurrence of the failure in which the park lock cannot be engaged before the automatic parking control is started (see at least para.[0028], prohibiting starting a parking control if a parking brake system is determined to have a fault, which anticipates a time before the parking is started. Also, in para.[0028], Nijakowski teaches the automated parking is prevented based on the fact that the vehicle will not be able to be held using a backup braking method that does not utilize the actual braking system of the vehicle, which anticipates using a time before the parking is started to determine a fault in the vehicle braking system).
park-by-wire system. However, see at least para.[0010], Nijakowski teaches an electric parking brake, wherein it was known in the art at the time of the invention that park-by-wire brake systems use electric parking brakes. 
Furthermore, Arnold teaches a fault system for a park-by-wire system that uses an electric parking brake (see at least col. 7, lines 18-24, and col.5, lines 1-16, Arnold teaches a fault system for a park-by-wire system that uses an electric parking brake).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski with the teachings of Arnold to use a fault system for a park-by-wire system in order to prevent inappropriate use of a parking brake in the event of a fault, as recognized by Arnold in at least col.1, lines 20-25.
	
Regarding claim 4, Nijakowski teaches the automatic parking control is turned off after confirming a stop holding state due to a braking stop upon determining the occurrence of the failure after the automatic parking control is started and before the automatic parking is completed (see at least para.[0018] and [0025], Nijiakowski teaches determining a fault in the braking system during the automatic braking process, wherein the automatic parking process is cancelled after the fault is detected and before the automatic parking process is completed).

Regarding claim 5, Nijakowski teaches the automatic parking control has a control function for executing automatic parking control by using unmanned travel and automatic engagement of park lock when the automatic parking is completed at the target stopping position (see at least para.[0010] and [0021], Nijakowski teaches activating the parking brake after the vehicle is at a standstill in a designated parking space), 
and the starting of the automatic parking control using the unmanned travel is prohibited upon determining an occurrence of a failure in which the park lock cannot be engaged before the automatic parking control is started using the unmanned travel (see at least para.[0028], prohibiting starting a parking control if a parking brake system is determined to have a fault, which anticipates a time before the parking is started. Also, in para.[0028], Nijakowski teaches the automated parking is prevented based on the fact that the vehicle will not be able to be held using a backup braking method that does not utilize the actual braking system of the vehicle, which anticipates using a time before the parking is started to determine a fault in the vehicle braking system).

Regarding claim 6, Nijakowski teaches An automatic parking control device for a vehicle, the automatic parking control device comprising (see at least para.[0001-0029] of Nijakowski): 
an automatic parking controller that carries out automatic parking control (see at least para.[0006], Nijakowski teaches automatic guidance of the vehicle into a parking space, which anticipates a controller that performs the automatic guidance); 
and a parking controller included in a parking system in which a park lock is automatically engaged when automatic parking is completed at a target stopping position by means of the automatic parking control (see at least para.[0021], Nijakowski teaches parking into a parking space 3. Also, see at least para.[0010], Nijakowski teaches activating the parking brake after parking is completed), 
the parking controller including a failure diagnostic processing unit that determines whether a system abnormality would occur, in which the parking system would not operate normally during the automatic parking control (see at least para.[0023], Nijakowski teaches determining a fault in a brake system. Also, see at least para.[0028], prohibiting starting a parking control if a parking brake system is determined to have a fault, which anticipates a time before the parking is started. Also, in para.[0028], , 
and the automatic parking controller including a fail-safe control processing unit that prohibits the starting of the automatic parking control upon determining that the system abnormality would occur before the automatic parking control is started (see at least para.[0028], Nijakowski teaches prohibiting starting a parking control if a parking brake system is determined to have a fault).
Nijakowski does not expressly indicate a park-by-wire system. However, see at least para.[0010], Nijakowski teaches an electric parking brake, wherein it was known in the art at the time of the invention that park-by-wire brake systems use electric parking brakes. 
Furthermore, Arnold teaches a fault system for a park-by-wire system that uses an electric parking brake (see at least col. 7, lines 18-24, and col.5, lines 1-16, Arnold teaches a fault system for a park-by-wire system that uses an electric parking brake).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski with the teachings of Arnold to use a fault system for a park-by-wire system in order to prevent inappropriate use of a parking brake in the event of a fault, as recognized by Arnold in at least col.1, lines 20-25.
Nijakowski in view of Arnold does not expressly indicate the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft.
However, Singh teaches the park lock being carried out by engaging a parking pawl with a parking gear provided on a final reduction gear or a transmission output shaft (see at least para.[0003] of Singh).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nijakowski (US Publication No. 2015/0032323) in view of Arnold (US Patent 6406102) and Singh (US Publication No. 2018/0051804), as applied to claim 1 above, and further in view of Goss (US Publication No. 2007/0299566).
Regarding claim 2, Nijakowski teaches the starting of the automatic parking control is permitted after the failure is resolved (see at least para.[0014], Nijakowski teaches that the brake system is constantly monitored for a fault, wherein a normal parking operation is performed, as opposed to performing an emergency operation if a fault is detected, therefore, Nijakowski anticipates performing a normal parking operation at any instant in time when the fault is no longer detected). 
Nijakowski in view of Arnold and Singh does not expressly indicate determining the system abnormality is a temporary failure that would be resolved over a passage of time. 
However, Goss teaches determining the system abnormality is a temporary failure that would be resolved over a passage of time (see at least para.{0019], Goss teaches determining a system abnormality is a temporary failure that would be resolved over a passage of time). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski in view of Arnold and Singh with the teachings of Goss to determine that a system abnormality is a temporary failure that would be resolved over a passage of time in order to control a parking brake with respect to the safety-relevant changes in the parking brake, as recognized by Goss in at least para.[0006].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nijakowski (US Publication No. 2015/0032323) in view of Arnold (US Patent 6406102), Singh (US Publication No. 2018/0051804) and Goss (US Publication No. 2007/0299566), as applied to claim 2 above, and further in view of Baehrle-Miller (US Publication No. 2015/0041257).
Regarding claim 7, Nijakowski in view of Arnold and Singh does not expressly indicate the temporary failure is determined based on motor voltage applied to a vehicle motor. 
However, Goss teaches determining the system abnormality is a temporary failure (see at least para.{0019], Goss teaches determining a system abnormality is a temporary failure that would be resolved over a passage of time). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski in view of Arnold and Singh with the teachings of Goss to determine that a system abnormality is a temporary failure that would be resolved over a passage of time in order to control a parking brake with respect to the safety-relevant changes in the parking brake, as recognized by Goss in at least para.[0006].
Nijakowski in view of Arnold, Singh and Goss does not expressly indicate that a failure is determined based on motor voltage applied to a vehicle motor
However, Baehrle-Miller teaches a failure is determined based on motor voltage applied to a vehicle motor (see at least para.[0010-0019], Baehrle-Miller teaches determining a fault based on current applied to a motor, wherein para.[0010] teaches using any parameters associated with current, which anticipates, but is not limited to, voltage. Also, see at least [0029-0034], Baehrle-Miller teaches that the fault can be resolved at a time when an additional braking force can be applied).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski in view of Arnold, Singh and Goss with the teachings of Baehrle-

Regarding claim 8, Nijakowski in view of Arnold and Singh does not expressly indicate the temporary failure is determined based on motor current applied to a vehicle motor. 
However, Goss teaches determining the system abnormality is a temporary failure (see at least para.{0019], Goss teaches determining a system abnormality is a temporary failure that would be resolved over a passage of time). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski in view of Arnold and Singh with the teachings of Goss to determine that a system abnormality is a temporary failure that would be resolved over a passage of time in order to control a parking brake with respect to the safety-relevant changes in the parking brake, as recognized by Goss in at least para.[0006].
Nijakowski in view of Arnold, SIngh and Goss does not expressly indicate that a failure is determined based on motor current applied to a vehicle motor
However, Baehrle-Miller teaches a failure is determined based on motor current applied to a vehicle motor (see at least para.[0010-0019], Baehrle-Miller teaches determining a fault based on current applied to a motor. Also, see at least [0029-0034], Baehrle-Miller teaches that the fault can be resolved at a time when an additional braking force can be applied).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Nijakowski in view of Arnold, Singh and Goss with the teachings of Baehrle-Miller to determine to determine a parking brake system failure based on motor voltage in order to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665